Citation Nr: 0921958	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  06-20 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Entitlement to a higher initial rating for service-connected 
degenerative arthritis of the thoracolumbar spine, currently 
evaluated as 10 percent disabling prior to October 6, 2006, 
and 20 percent disabling beginning October 6, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1984 to 
December 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.  
The Veteran's appeal also included the issues of increased 
ratings for his cervical spine disability and right shoulder 
disability as well as service connection for an insomnia 
disorder.  The Statement of the Case of April 2006 addressed 
these issues as well.  However, in his June 2006 Substantive 
Appeal, the Veteran indicated he was appealing only the issue 
of an increased rating for his thoracolumbar spine 
disability.  Accordingly, the claims for increased ratings 
for the cervical spine disability and right shoulder 
disability as well as the claim for service connection for an 
insomnia disorder are not currently before the Board on 
appeal.


FINDINGS OF FACT

1.  Prior to October 6, 2006, the Veteran's low back 
disability is manifested by forward flexion limited to 88 
degrees and a combined range of motion totaling 202 degrees 
absent any neurological involvement.  

2.  Beginning October 6, 2006, the Veteran's low back 
disability is manifested by forward flexion limited to 60 
degrees absent any neurological involvement.  

3.  There is no medical evidence that a physician prescribed 
the Veteran bed rest and treatment for incapacitating 
episodes of intervertebral disc syndrome of the low back 
disability having a total duration of 2 weeks or more.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for degenerative arthritis of the thoracolumbar spine 
have not been met prior to October 6, 2006.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1- 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5242 (2008).

2.  The criteria for an initial rating in excess of 20 
percent for degenerative arthritis of the thoracolumbar spine 
have not been met beginning October 6, 2006.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1- 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5242 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.VCAA

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained service treatment records 
and has afforded him comprehensive VA examinations addressing 
his disorder.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claim.  The RO also notified the Veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted November 2004 to June 2006 VCAA letters were 
issued prior and subsequent to the appealed rating decision.  
However, the RO readjudicated the appeal, most recently in a 
December 2006 Supplemental Statement of the Case.  Moreover, 
as indicated above, the RO has taken all necessary steps to 
both notify the Veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the June 2006 VCAA letter, 
the RO notified the Veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id. 

As this case concerns the propriety of an initial evaluation, 
rather than a claimed increase in existing evaluation, it is 
readily distinguishable from the type of situation addressed 
in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  In that 
case, the Court required specific notification duties in 
increased evaluation cases, where a worsening of the 
disability had been alleged.  The Court stressed the 
difference between the two types of claims, noting that an 
increased compensation claim centers primarily on evaluating 
the worsening of a disability that is already service 
connected; whereas an initial claim for compensation focuses 
on substantiating a claim of service connection by finding 
evidence of an in-service incident, a current disability and 
a nexus between the two.  Thus, the heightened duties of 
notification as outlined in Vazquez-Flores are not required 
when the appeal concerns the propriety of an initial 
evaluation.

Rather, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for 
degenerative arthritis of the thoracolumbar spine.  In 
Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

II. Increased rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for the thoracolumbar spine disability was 
granted in the now appealed February 2005 rating decision and 
the RO assigned a 10 percent evaluation for the disability.  
In a December 2006 rating decision, the evaluation was 
increased to 20 percent, effective October 6, 2006, the date 
of a fee-basis VA examination.  Since the increase during the 
appeal did not constitute a full grant of the benefit sought, 
the Veteran's claim for an increased evaluation for the 
service-connected thoracolumbar spine disability remains on 
appeal.  See AB v. Brown, 6 Vet.App. 35, 39 (1993).

Service treatment records show the Veteran was followed for 
low back pain.  Evidence included an August 2003 examination 
that showed that the Veteran's back had a normal 
configuration and normal range of motion.  The straight leg 
raising test was negative on both sides.  There was no 
muscular wasting or weakness.  There was no neurological 
deficit.  There was palpable pain on the area of L5 and S1.  
The magnetic resonance imaging scan revealed straightening of 
the lumbar spine, degenerative joint disease on L5-S1, and 
postero-central disc herniation at L5-S1 level indenting upon 
the thecal sac but causing no neural foraminal compromise. 
The examiner provided a diagnosis of low back pain with 
degenerative joint disease and herniated nucleus pulposus.  

The record indicates that the Veteran received a fee-basis VA 
examination in December 2004 in which he complained of a 
constant pain in his lower back, ongoing for the past 2 
years.  He described the pain as an aching, sharp pain with 
an intensity level rated as 10 out of 10.  The pain was 
relieved by Valium and Vicodin.  He reported that he 
experienced incapacitating episodes as often as 4 times per 
year which lasted for 1 day at a time.  Over the past year, 
he reported 4 incidents of incapacitation for a total of 4 
days.  He stated his physician prescribed bed rest for these 
periods of incapacitation.  His low back condition prevented 
him from running and he lost 4 days from work. 

Objective examination showed thoracolumbar spine flexion from 
0-88 degrees, normal extension, lateral flexion from 0-20 
degrees bilaterally and rotation from 0-20 (right) and 0-24 
(left) degrees.  Range of motion was additionally limited by 
pain which had the major functional impact as pain was 
described at each endpoint.  It was not additionally limited 
by fatigue, weakness, lack of endurance, and incoordination.  
There was no radiating pain on movement and muscle spasm was 
absent.  Straight leg raising was negative bilaterally.  
There was no ankylosis of the spine or signs of 
intervertebral disc syndrome (IVDS).  The neurological 
examination was normal.  His gait was normal.  

During an October 6, 2006 fee-basis VA examination, he 
complained of constant pain, stiffness and weakness 
associated with his thoracolumbar spine disability.  He 
described the pain as a crushing, sharp, numb pain with an 
intensity level rated as 10 out of 10.  The pain was elicited 
by physical activity and was relieved by rest.  During the 
pain, he could function without medication.  He was not 
receiving any treatment for the low back disability and the 
disability did not cause incapacitation.
Objective examination showed thoracolumbar spine flexion from 
0-60 degrees, extension from 0-20 degrees, lateral flexion 
from 0-16 degrees bilaterally and rotation from 0-22 degrees 
bilaterally.  Pain occurred at the endpoints.  Range of 
motion was additionally limited by pain and weakness after 
repetitive use with pain having the major functional impact 
(however, it was not productive of additional lost motion in 
terms of additional degrees lost).  There was no radiating 
pain on movement; however, muscle spasm was present and there 
was tenderness noted in the left paraspinous muscle.  There 
was no ankylosis of the spine.  There was symmetry of spinal 
motion with normal curvatures of the spine.  There were no 
signs of IVDS with chronic and permanent nerve root 
involvement.  His posture and gait were within normal limits.  

In statements dated in March 2006 and June 2006, the Veteran 
set forth his contentions on the extent to which his 
disability affected his daily functioning and occupation.  

The RO evaluated the Veteran's service-connected 
thoracolumbar spine disability under 38 C.F.R. § 4.71a, DC 
5242. Under DC 5242, a 10 percent evaluation is assigned for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but less than 85 degrees; a combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is in order for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  "Combined range of 
motion" refers to the sum of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.  

The Board has considered the Veteran's statements but the 
objective medical evidence of record does not support an 
initial rating in excess of 10 percent for the period prior 
to October 6, 2006.  At the December 2004 examination, the 
Veteran only demonstrated a loss of 2 degrees on forward 
flexion of the thoracolumbar spine (0 to 88 degrees) on 
account of pain.  The Veteran's combined range of motion also 
only totaled 202 degrees with pain.  The examiner reported 
that the movement was not additionally limited by fatigue, 
weakness, lack of endurance, and incoordination.  As such, 
the Board finds that the Veteran is not entitled to an 
initial rating in excess of 10 percent under the general 
rating formula with respect to the orthopedic manifestations 
of the service connected low back disability for the period 
prior to October 6, 2006.  

At the October 2006 examination, the Veteran demonstrated a 
loss of 30 degrees on forward flexion of the thoracolumbar 
spine (0 to 60 degrees) on account of pain.  The examiner 
reported that range of motion was additionally limited by 
pain and weakness after repetitive use with pain having the 
major functional impact, however, it was not productive of 
additional lost motion in terms of additional degrees lost.  
As such, the Board finds that the Veteran is not entitled to 
an initial rating in excess of 20 percent under the general 
rating formula with respect to the orthopedic manifestations 
of the service connected low back disability for the period 
beginning October 6, 2006.  

In addition, with respect to both periods, the medical 
evidence shows that the service connected disability is not 
productive of neurologic deficits such that a separation 
evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8520 is 
for consideration.  While the in-service August 2003 
examination noted the presence of a herniated disc, that 
pathology as well as the degenerative joint disease have not 
manifested neurologic impairment.  The December 2004 
neurological examination was normal.  No neurological 
impairment associated with the low back disability was 
diagnosed at the October 2006 examination.  Accordingly, the 
Veteran is not entitled to a separate evaluation for 
associated neurologic manifestations during either period.  

Lastly, the Board notes that at the December 2004 
examination, the Veteran reported that he had a total of 4 
days of incapacitating episodes of back pain in the past year 
for which physicians prescribed bed rest.  He denied such 
episodes at the October 2006 examination.  The medical 
evidence of record does not show that he experienced 
incapacitating episodes of intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician having a total duration of at least one week, 
much less two weeks or more.  Thus, evaluating his low back 
disability on the basis of total duration of incapacitating 
episodes over the past 12 months would clearly not be to his 
advantage.

Accordingly, the Board concludes that the Veteran is entitled 
to a higher initial rating for service connected degenerative 
arthritis of the thoracolumbar spine for the period prior to 
and beginning October 6, 2006.  
 
The Veteran is assigned staged ratings for separate periods 
of time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

The Board has also considered whether the Veteran's service-
connected degenerative arthritis of the thoracolumbar spine 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology due to degenerative arthritis of the 
thoracolumbar spine, and provide for a greater evaluation for 
additional or more severe symptoms; thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluations are, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.

ORDER

An initial rating in excess of 10 percent for degenerative 
arthritis of the thoracolumbar spine prior to October 6, 2006 
is denied.

An initial rating in excess of 20 percent for degenerative 
arthritis of the thoracolumbar spine beginning October 6, 
2006 is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


